Title: To James Madison from Albert Gallatin, [post 7 March] 1804
From: Gallatin, Albert
To: Madison, James



[post 7 March 1804]
… yet there is reason to believe that the authorised district, even as described in the 11th section, Was not understood necessarily to comprehend places not within the acknowledged limits of the U. States, in as much as the words “Bay of Mobile” used in that Section & favoring most that construction have been considered as a ⟨generic?⟩ term applicable to the Mobille waters as high up as the head of the tide and therefore to waters within those acknowledged limits. It might be added that &c.
 

   
   RC (DLC). Unsigned. A note on the verso in Gallatin’s hand reads: “Offered in lieu of the words between crotchets.” Docketed by JM: “Scope of the Act of Cong. relating to Mobille complained of by Spanish Minister as violating Spanish Jurisdiction”; damaged at fold. A second docket in JM’s hand, perhaps added at a later date, reads: “By Alb. Gallatin.” Words in italics are inserted interlinearly in JM’s hand. Undated; date assigned on the supposition that Gallatin wrote this sometime between JM’s receipt of Yrujo’s 7 Mar. 1804 letter and JM’s 19 Mar. 1804 reply.


